                EXHIBIT A




Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 1 of 41
Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 2 of 41
Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 3 of 41
Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 4 of 41
Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 5 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV24680
 BRYAN E ROUND
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 BRIANNA THOMAS                                                     GERALD GRAY II
                                                                    104 W 9TH STREET
                                                                    STE 401
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 H&M HENNES & MAURITZ L.P.                                          415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: H&M HENNES & MAURITZ L.P.
                                      Alias:
  SRV AT PLAZA LOCATION
  440 W 47TH ST
  KANSAS CITY, MO 64112

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    07-JUL-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-6277 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21                                   Page 6 of 41
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 7 of 41
                                                                                                   6/2020
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

BRIANNA THOMAS

                       PLAINTIFF(S),                          CASE NO. 2016-CV24680
VS.                                                           DIVISION 8

H&M HENNES & MAURITZ L.P.

                       DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

        NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable BRYAN E ROUND on 27-AUG-2021 in DIVISION 8 at 08:15 AM. All Applications
for Continuance of a Case Management Conference should be filed on or before Wednesday of the
week prior to the case management setting. Applications for Continuance of a Case Management
Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1. Continuance of a Case
Management Conference will only be granted for good cause shown because it is the desire of the
Court to meet with counsel and parties in all cases within the first 4 months that a case has been on
file. All counsel and parties are directed to check Case.NET on the 16th Judicial Circuit web site at
www.16thcircuit.org after filing an application for continuance to determine whether or not it has
been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

       a.      A trial setting;
       b.      Expert Witness Disclosure Cutoff Date;
       c.      A schedule for the orderly preparation of the case for trial;
       d.      Any issues which require input or action by the Court;
       e.      The status of settlement negotiations.



2016-CV24680                     Page 1 of 2               DMSNCMCIV (2/2017)
       Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 8 of 41
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ BRYAN E ROUND
                                              BRYAN E ROUND, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
GERALD GRAY, 104 W 9TH STREET, STE 401, KANSAS CITY, MO 64105

Defendant(s):
H&M HENNES & MAURITZ L.P.

Dated: 07-JUL-2021                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV24680                     Page 2 of 2               DMSNCMCIV (2/2017)
       Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 9 of 41
                                                                                                Electronically Filed - Jackson - Kansas City - July 06, 2021 - 10:44 AM
          Inspired by faith, family, and the pursuit of fairness
          104 W. 9th Street, Suite 401 Kansas City, MO 64105
  (Website) ggraylaw.org (P) 816-888-3145 (F) 816-817-4683 (Email)
                       ggraylaw@outlook.com

July 2, 2021

Jackson County Circuit Court
Jackson County Courthouse
415 E. 12th St.
Kansas City, Mo 64105

Re: Case No. 2016-CV24680

Dear Sir/Madam:

We would like to request an alias summons be issued for the below listed Defendant in the
above-captioned case. We have located the proper registered agent’s address for the
defendant and anticipate having a Jackson County Sheriff attempt service on the Defendant
listed below. The $36.00 cost will be remitted with this filing. Upon receipt of notification
for the Court that the Alias Summons has been issued, we will download and forward the
service packet to the Jackson County Sheriff’s Office for service.


       H&M HENNES & MAURITZ L.P.
           Serve at Plaza Location:
                  440 W. 47th St
                  Kansas City, MO 64112

Thank you for your assistance in this regard. Please feel free to call me at the above number
if you have any questions or require additional information.

                                                      Respectfully Submitted,

                                                      /s/ Gerald Gray II
                                                      Gerald Gray, II Esq.
                                                      MO Bar #67476
                                                      G. Gray Law, LLC




Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 10 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV24680
 BRYAN E ROUND
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 BRIANNA THOMAS                                                     GERALD GRAY II
                                                                    104 W 9TH STREET
                                                                    STE 401
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 H&M HENNES & MAURITZ L.P.                                          415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: H&M HENNES & MAURITZ L.P.
                                      Alias:
  R/A CSC-LAWYERS INC SERVICE CO
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    16-MAR-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-2264 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21                                  Page 11 of 41
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 12 of 41
                                                                                                   6/2020
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

BRIANNA THOMAS

                       PLAINTIFF(S),                          CASE NO. 2016-CV24680
VS.                                                           DIVISION 8

H&M HENNES & MAURITZ L.P.

                       DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

        NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable BRYAN E ROUND on 14-MAY-2021 in DIVISION 8 at 08:45 AM. All Applications
for Continuance of a Case Management Conference should be filed on or before Wednesday of the
week prior to the case management setting. Applications for Continuance of a Case Management
Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1. Continuance of a Case
Management Conference will only be granted for good cause shown because it is the desire of the
Court to meet with counsel and parties in all cases within the first 4 months that a case has been on
file. All counsel and parties are directed to check Case.NET on the 16th Judicial Circuit web site at
www.16thcircuit.org after filing an application for continuance to determine whether or not it has
been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

       a.      A trial setting;
       b.      Expert Witness Disclosure Cutoff Date;
       c.      A schedule for the orderly preparation of the case for trial;
       d.      Any issues which require input or action by the Court;
       e.      The status of settlement negotiations.



2016-CV24680                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 13 of 41
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ BRYAN E ROUND
                                              BRYAN E ROUND, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
GERALD GRAY, 104 W 9TH STREET, STE 401, KANSAS CITY, MO 64105

Defendant(s):
H&M HENNES & MAURITZ L.P.

Dated: 16-MAR-2021                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV24680                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 14 of 41
Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 15 of 41
Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 16 of 41
                                                                                                     Electronically Filed - Jackson - Kansas City - March 12, 2021 - 12:40 PM
                    Inspired by faith, family, and the pursuit of fairness
                   104 W. 9th Street, Suite 401 Kansas City, MO 64105
(Website) ggraylaw.org (P) 816-888-3145 (F) 816-817-4683 (Email) ggraylaw@outlook.com

     March 12, 2021

     Jackson County Circuit Court
     Jackson County Courthouse
     415 E. 12th St.
     Kansas City, Mo 64105

     Re: Case No. 2016-CV24680

     Dear Sir/Madam:

     We would like to request an alias summons be issued for the below listed Defendant in the
     above-captioned case. We have located the proper registered agent’s address for the
     defendant and anticipate having a Cole County Sheriff attempt service on the Defendant
     listed below. The previous summons issued went stale when the United States Post Service
     unexpectedly returned our summons to sender for an undisclosed reason. Upon receipt of
     notification for the Court that the Alias Summons has been issued, we will download and
     forward the service packet to the Cole County Sheriff’s Office for service.


            H&M HENNES & MAURITZ L.P.
                Serve Registered Agent At:
                       CSC- Lawyers Incorporating Service Company
                       221 Bolivar St.
                       Jefferson City, MO 65101
     Thank you for your assistance in this regard. Please feel free to call me at the above number
     if you have any questions or require additional information.

                                                           Respectfully Submitted,

                                                           /s/ Gerald Gray II
                                                           Gerald Gray, II Esq.
                                                           MO Bar #67476
                                                           G. Gray Law, LLC




     Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 17 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV24680
 BRYAN E ROUND
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 BRIANNA THOMAS                                                     GERALD GRAY II
                                                                    104 W 9TH STREET
                                                                    STE 401
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 H&M HENNES & MAURITZ L.P.                                          415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: H&M HENNES & MAURITZ L.P.
                                      Alias:
  R/A CSC-LAWYERS INC SERVICE CO
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    05-FEB-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-1004 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21                                  Page 18 of 41
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 19 of 41
                                                                                                   6/2020
                                                                                                Electronically Filed - Jackson - Kansas City - January 29, 2021 - 01:24 PM
          Inspired by faith, family, and the pursuit of fairness
          104 W. 9th Street, Suite 401 Kansas City, MO 64105
  (Website) ggraylaw.org (P) 816-888-3145 (F) 816-817-4683 (Email)
                       ggraylaw@outlook.com

January 29, 2021

Jackson County Circuit Court
Jackson County Courthouse
415 E. 12th St.
Kansas City, Mo 64105

Re: Case No. 2016-CV24680

Dear Sir/Madam:

We would like to request an alias summons be issued for the below listed Defendant in the
above-captioned case. We have located the proper registered agent’s address for the
defendant and anticipate having a Cole County Sheriff attempt service on the Defendant
listed below. The $36.00 cost will be remitted with this filing. Upon receipt of notification
for the Court that the Alias Summons has been issued, we will download and forward the
service packet to the Cole County Sheriff’s Office for service.


       H&M HENNES & MAURITZ L.P.
           Serve Registered Agent At:
                  CSC- Lawyers Incorporating Service Company
                  221 Bolivar St.
                  Jefferson City, MO 65101
Thank you for your assistance in this regard. Please feel free to call me at the above number
if you have any questions or require additional information.

                                                      Respectfully Submitted,

                                                      /s/ Gerald Gray II
                                                      Gerald Gray, II Esq.
                                                      MO Bar #67476
                                                      G. Gray Law, LLC




Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 20 of 41
Electronically Filed - Jackson - Kansas City - December 23, 2020 - 09:52 AM




                                                                              Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 21 of 41
Electronically Filed - Jackson - Kansas City - December 23, 2020 - 09:52 AM




                                                                              Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 22 of 41
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV24680
 BRYAN E ROUND
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 BRIANNA THOMAS                                                     GERALD GRAY II
                                                                    104 W 9TH STREET
                                                                    STE 401
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 H&M HENNES & MAURITZ L.P.                                          415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: H&M HENNES & MAURITZ L.P.
                                      Alias:
  R/A CT CORPORATION SYSTEM
  120 S CENTRAL AVE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    10-DEC-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-11258 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21                                  Page 23 of 41
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 24 of 41
                                                                                                   6/2020
                                                                                                   Electronically Filed - Jackson - Kansas City - December 10, 2020 - 09:28 AM
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

BRIANNA THOMAS                                      )
     2236 NE Town Centre Blvd. #1508                )
     Lee’s Summit, MO 64064                         )
                                                    )       Case No. 2016-CV24680
              Plaintiff,                            )
v.                                                  )
                                                    )
H&M HENNES & MAURITZ L.P.                           )
Serve Registered Agent At:                          )
       CT Corporation System                        )
       120 S. Central Ave.                          )
       Clayton, MO 63105                            )
                                                    )
              Defendant.                            )

                           Request for Service by Sheriff’s Department

Dear Sir or Madam,


       This letter is to formally request that the Court allow process be served on Defendant in

the above case by personal service of the Saint Louis County Sheriff’s Department. The $36.00

fee will be paid via USPS. Please issue a summons to be served upon Defendant:


H&M Hennes & Mauritz L.P.

Registered Agent:
       CT Corporation System
       120 South Central Ave
       Clayton, MO 63105
                                                    Respectfully submitted,
                                                    /s/ Gerald Gray II
                                                    Gerald Gray II, #67476
                                                    G. GRAY LAW, LLC
                                                    104 W. 9TH STREET, SUITE 401
                                                    KANSAS CITY, MO 64105
                                                    (816) 888-3145 OFFICE
                                                    (816) 817-4683 FAX
                                                    ggraylaw@outlook.com




       Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 25 of 41
                                                                   Electronically Filed - Jackson - Kansas City - December 10, 2020 - 09:28 AM
                                  ATTORNEY FOR PLAINTIFF




Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 26 of 41
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

BRIANNA THOMAS

                       PLAINTIFF(S),                          CASE NO. 2016-CV24680
VS.                                                           DIVISION 8

H&M HENNES & MAURITZ L.P.

                       DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

        NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable BYRAN ROUND on 15-MAR-2021 in DIVISION 8 at 08:15 AM. All Applications for
Continuance of a Case Management Conference should be filed on or before Wednesday of the
week prior to the case management setting. Applications for Continuance of a Case Management
Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1. Continuance of a Case
Management Conference will only be granted for good cause shown because it is the desire of the
Court to meet with counsel and parties in all cases within the first 4 months that a case has been on
file. All counsel and parties are directed to check Case.NET on the 16th Judicial Circuit web site at
www.16thcircuit.org after filing an application for continuance to determine whether or not it has
been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

       a.      A trial setting;
       b.      Expert Witness Disclosure Cutoff Date;
       c.      A schedule for the orderly preparation of the case for trial;
       d.      Any issues which require input or action by the Court;
       e.      The status of settlement negotiations.



2016-CV24680                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 27 of 41
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ BYRAN ROUND
                                              BRYAN ROUND, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
GERALD GRAY, 104 W 9TH STREET, STE 401, KANSAS CITY, MO 64105

Defendant(s):
H&M HENNES & MAURITZ L.P.

Dated: 10-DEC-2020                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV24680                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 28 of 41
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY           AT INDEPENDENCE

RE:  BRIANNA THOMAS V H&M HENNES & MAURITZ LP
CASE NO:  2016-CV24680

TO:     GERALD GRAY II
        104 W 9TH STREET, STE 401
        KANSAS CITY, MO 64105

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on November 25,
2020. However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                      RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                           Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                             RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                        Authentication of foreign judgment required.
RULE 4.2 (2)                                                            Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                      RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                     ACTIONS
  No fee, or incorrect fee, received; fee required is $______.          Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                          Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                      Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                               Supreme Court Rule 54.12c.
  No personal checks accepted.                                          Notice for Service by Publication required pursuant to
                                                                         Supreme Court Rule 54.12c.
RULE 68.1                                                               Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                             pursuant to Supreme Court Rule 54.12b.

    OTHER: Before your case can be processed further you will need to eFile service instructions for the
defendant. If service will be done by a private process server you will need to eFile a Motion and Order for
Appointment of Private Process Server with the required PPS20 number(s) on it.
    Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
    The private process server listed is not on our approved list.
    Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
    Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed DECEMBER 4, 2020 to:
                                                                       COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                 CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


            DECEMBER 4, 2020                                     By
                 Date                                                         Peggy Holley, 816-881-6491
                                                                              Deputy Court Administrator
                                                                        415 East 12th St., Kansas City, Missouri 64106
                                                                        308 W. Kansas, Independence, Missouri 64050




                  Case
Case no. 2016-CV24680    4:21-cv-00610-SRB Document
                                               Page 1 of1-1
                                                        1   Filed 08/23/21 Page 29 of 41 DMSLCI5 (8/2014)
                                                                                                    Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
                                                                                2016-CV24680

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

BRIANNA THOMAS                                       )
     2236 NE Town Centre Blvd. #1508                 )
     Lee’s Summit, MO 64064                          )
                                                     )       Case No.
               Plaintiff,                            )
v.                                                   )
                                                     )
H&M HENNES & MAURITZ L.P.                            )
Serve Registered Agent At:                           )       JURY TRIAL DEMANDED
       CT Corporation System                         )
       120 S. Central Ave.                           )
       Clayton, MO 63105                             )
                                                     )
               Defendant.                            )


                                 PETITION FOR DAMAGES

       COMES NOW, Plaintiff, BRIANNA THOMAS (herein after “Ms. Thomas” or “Plaintiff”)

for her cause of action against H&M HENNES & MAURITZ L.P, (“H&M” or “Defendant”) on

claims of unlawful discrimination and retaliation arising under 42 U.S.C. §1981 (Civil Rights Act

of 1866), as amended ("§1981”), and the tort of intentional infliction of emotional distress.

                                            PARTIES

       1.      Plaintiff, Brianna Thomas, resides at 2236 Northeast Town Centre Boulevard, No.

1508, Lee’s Summit, Jackson County, Missouri 64064. She is an African-American female.

       2.      Defendant, H&M, is a limited partnership organized under the laws of the State of

New York with its principal place of business at 110 Fifth Avenue, 11th Floor, New York, New

York 10011.

       3.      H&M has a registered Missouri agent in CT Corporation System located at 120 S.

Central Ave, Clayton, MO 63105.




        Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 30 of 41
                                                                                                        Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
       4.      H&M owns and operates Store No. 254 located at 440 W. 47th St., Kansas City,

Jackson County, Missouri 64112.

       5.      H&M Store No. 254 is a merchant within the meaning of §1981.

       6.      H&M is an entity which acts through agents. It is liable for the conduct of its agents

acting within the course and scope of their agency; its own negligence or unlawful conduct; the

acts of its agents which it knowingly ratifies; injuries incurred by agents’ performance of its non-

delegable duties; acts done by agents for which the agency relationship allows or assists the agent

to perform; and acts its agents take by virtue of their position with H&M.

                                  JURISDICTION & VENUE

       7.      Defendant discriminated against Plaintiff in a place of public accommodation,

thereby violating §1981.

       8.      Plaintiff seeks actual damages, punitive damages, costs, fees, interest, and equitable

relief, including an enhancement of fees, expert fees, and other costs.

       9.      Plaintiff demands a jury trial of all facts alleged herein disputed by Defendant.

       10.     Ms. Thomas is bringing this action against Defendant pursuant to §1981 for the

discriminatory behavior of the Defendant by way of its managers, supervisors and employees

regarding their discriminatory treatment of Ms. Thomas and their failure to properly document,

investigate, and correct the unlawful conduct Ms. Thomas complained of.

       11.     Jurisdiction and venue are proper in Jackson County, Missouri as H&M Store No.

254 is an employer in the state of Missouri, and the facts and circumstances providing the basis

for the Plaintiff ’s claim all occurred in Jackson County, Missouri at H&M Store No. 254.

       12.     Defendant’s unlawful discrimination practices complained of herein occurred in

Jackson County, Missouri, and accordingly, jurisdiction and venue are proper in this Court. This




        Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 31 of 41
                                                                                                        Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
Court has jurisdiction over the subject matter pursuant to R.S.Mo. § 478.070 as this is an original

civil action seeking monetary damages for causes of action accruing in the State of Missouri.

       13.     Venue is properly laid in this Court under R.S.Mo. § 508.010 as the events alleged

in this Petition took place in whole, or in part, in Jackson County, Missouri and Plaintiff was first

injured by Defendant in Jackson County, Missouri.

                                  GENERAL ALLEGATIONS

       14.     ON or about July 1, 2017, Plaintiff was in H&M Store No. 254.

       15.     Plaintiff, along with two of her African American, female friends, were shopping

for merchandise in H&M Store No. 254 with the intent to purchase consumer goods from H&M.

       16.     Plaintiff and friends noticed H&M employee, SAMANTHA AYLOR (“Ms.

Aylor”), following the trio around the store.

       17.     Ms. Thomas noticed Ms. Aylor closely monitoring her movements and conduct

while perusing the consumer goods.

       18.     Other individuals in the store, who were not African-American, were not being

followed by Ms. Aylor nor any of H&M’s other employees.

       19.     Other individuals in the store, who were not African-American, were not being

closely monitored by Ms. Aylor nor any of H&M’s other employees.

       20.     Ms. Thomas continued to be aware of Ms. Aylor’s movements which closely

mirrored her own.

       21.     Ms. Thomas noticed that Ms. Aylor was reorganizing merchandise which had been

handled by Ms. Thomas.




        Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 32 of 41
                                                                                                    Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
       22.     Neither Ms. Aylor nor other H&M employees followed white individuals around

the store, who were not African-American, refolding nor reorganizing the merchandise white

customers touched.

       23.     Ms. Thomas and one of her friends asked Ms. Aylor, “Are you following us?”

       24.     Ms. Aylor’s responded she was keeping the store tidy.

       25.     Shortly after this back and forth, Ms. Thomas noticed a person dressed in security

guard attire watching and following her movements around the store.

       26.     The Department Manager, THERESA MAYER (“Ms. Mayer”), had security

called on Ms. Thomas and her friends who were also shopping.

       27.     Other customers, who were not African-American, were not being followed by

security personnel.

       28.     As the opportunity for further investigation and discovery will likely show, Ms.

Mayer did not request other H&M employees nor security to “keep an eye out” for white or other

non-African American customers.

       29.     Ms. Thomas and her friends approached a register/checkout counter within H&M.

       30.     Once at the registered, Ms. Thomas and her friends inquired whether security had

been called on them to H&M employee and “Visual Merchandiser”, TYLER STEWART (“Ms.

Stewart”).

       31.     Ms. Thomas and one of her friends reasonably believed they were being

discriminated against based on their color/race, as African Americans, and Ms. Thomas conveyed

her discriminatory beliefs to Ms. Stewart.

       32.     Ms. Thomas identified Ms. Aylor as the salesperson who had been following her

and her friends closely to Ms. Stewart.




       Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 33 of 41
                                                                                                       Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
       33.    It was then that Ms. Stewart stated that it was not Ms. Aylor who had called security

on Ms. Thomas and her friends.

       34.    Plaintiff and her friends asked Defendant Stewart who had called security.

       35.    Ms. Stewart responded that she could not say.

       36.    Ms. Stewart proceeded to tell Ms. Thomas that the woman who had been following

the group of African American women around was the department supervisor and told them the

supervisor’s name was “Sam”.

       37.    Ms. Thomas and her friends requested to speak to the manager of the store.

       38.    It was then H&M employee and Store Manager, CHERYL RAFKSY-SHANBERG

(“Ms. Shanberg”), approached Ms. Thomas and her friends.

       39.    Ms. Thomas and her friends were curious to know why security had been called on

them and asked as much of Ms. Shanberg but Ms. Shanberg declined to provide an answer.

       40.    Then one of Plaintiff’s friends, MALINDA ALEXANDER (“Ms. Alexander”),

asked whether she and her friends, including Plaintiff, looked like they would steal to Ms.

Shanberg but Ms. Shanberg declined to answer the question.

       41.    Plaintiff’s friend, Ms. Alexander, began to cry at this time and stated their

embarrassment of the ongoing discrimination.

       42.    Ms. Shanberg attempted to make a joke, laughed, and then stated Plaintiff and her

friends were “ready to check out.”

       43.    One of Ms. Thomas’s friends stated they were not “checking anything out” to which

Ms. Shanberg stated bluntly, “Okay. Well, bye, then.”

       44.    The trio of friends left the store only to return to retrieve the telephone number for

H&M’s corporate office to file a complaint.




       Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 34 of 41
                                                                                                   Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
       45.     Plaintiff’s friend, NICOL RACY (“Ms. Racy”), made a complaint for herself and

on behalf of her friends, including Plaintiff, with H&M corporate headquarters/human resources

over the telephone.

       46.     While Ms. Racy was speaking to a representative named Ricardo, she was told

nothing would be done about the complaint even though the complaint would be referred to a

district manager.

       47.     During Ms. Racy’s call with H&M Corp. headquarters, Ms. Alexander mentioned

the friends may need legal counsel which was overheard by the representative named Ricardo,

who put them on hold and, subsequently, said he could no long speak to Ms. Racy and hung up

the phone.

       48.     Ms. Racy then reconnected to the H&M Corp. hotline with a representative who

was unable to provide help besides telling Ms. Racy that their complaint would be referred to a

District Manager and asked for her contact information.

       49.     Even though Ms. Racy left their contact information H&M never reached out to

Plaintiff, nor any of her friends, to follow up about the complaint filed against H&M Store No.

254.

       50.     Ms. Thomas was so outraged, offended, and harmed by the conduct she received

from Defendant herein that she sought treatment to deal with the anxiety, stress, and

embarrassment to name a few.

       51.     Despite the pattern of discriminatory and retaliatory behavior towards Ms. Thomas

and other African Americans, H&M has refused to act, essentially ratifying the behavior of their

employee/agents in this case.

          COUNT I – RACE DISCRIMINATION AND HARASSMENT IN
   VIOLATION OF THE SECTION 1981, as amended ("§1981”) 42 U.S.C. 2000e et seq.




       Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 35 of 41
                                                                                                        Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
        COMES NOW, Plaintiff, and for Count I of the Petition for race discrimination and

harassment in violation of 42 U.S.C §1981, as amended to 42 U.S.C. §2000(e) states:

        52.     Ms. Thomas reasserts and re-alleges the allegations set forth in each and every other

paragraph as if fully set forth herein.

        53.     The acts described constitute race discrimination in violation of §1981.

        54.     Ms. Thomas is a member of a protected class by reason of her race, which is African

American.

        55.     Ms. Thomas was subjected to race discrimination and harassment by Defendant in

the following ways including, but not limited to subjecting Ms. Thomas to unwanted, and other

offensive treatment such as constant surveillance while being a potential customer and refusal to

allow Ms. Thomas to be an ordinary customer perusing consumer goods.

        56.     The conduct cited above was so severe and pervasive it affected the terms,

conditions, and privileges of Ms. Thomas to make and enforce contracts with the store. Ms.

Thomas and any reasonable person in her position would reasonably view it as such.

        57.     The conduct cited above was adverse and damaging and caused Ms. Thomas great

emotional upset. She is frequently anxious, loses sleep, cannot focus for extended periods of time,

and is fearful of what else might happen to her.

        58.     The actions and conduct of the Defendant set forth herein were outrageous and

showed an evil motive or reckless indifference or conscious disregard for the rights of Ms. Thomas,

and therefore she is entitled to punitive damages from Defendant, to punish Defendant and to deter

Defendant and others from like conduct.

        WHEREFORE, Plaintiff, Ms. Thomas prays for judgment against Defendant on Count I of

her petition, for a finding that she has been subjected to unlawful race discrimination and




        Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 36 of 41
                                                                                                      Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
harassment prohibited by § 1981; for an award of actual damages, including interest; for an award

of compensatory and punitive damages; for her costs expended; for her reasonable attorneys’ and

expert fees and expenses, and for such other and further relief the Court deems just and proper.

                        COUNT II- RETALIATION IN VIOLATION OF §1981

         COMES NOW, Plaintiff, and for Count II of the Petition for retaliation in violation of

§1981:


         59.    Plaintiff, Ms. Thomas hereby incorporates by reference each and every paragraph

as though it is fully set forth herein.

         60.    Ms. Thomas engaged in protected activity by opposing, complaining about, and

reporting harassing and/or discriminatory conduct.

         61.    Defendant retaliated against Ms. Thomas because she engaged in protected activity

under §1981.

         62.    Defendant retaliated against Ms. Thomas by refusing to investigate her allegations

of discrimination and denying her opportunities to shop and contract with the store because Ms.

Thomas did not feel comfortable doing so after reporting the discriminatory conduct.

         63.    Defendant’s retaliation against Ms. Thomas was intentional, willful, malicious and

calculated toward Plaintiff and, thus, such conduct constituted willful violations of state law.

         64.    Because of the acts of reprisal Defendant inflicted upon Ms. Thomas, she has

suffered, and will continue to suffer pain, emotional distress, anguish, anxiety, humiliation, and

embarrassment.

         65.    The actions and conduct set forth herein were outrageous and showed an evil

motive or reckless indifference or conscious disregard for the rights of Ms. Thomas and, therefore,




         Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 37 of 41
                                                                                                        Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
she is entitled to punitive damages from Defendant, to punish Defendant and to deter Defendant,

and others, from like conduct.

        WHEREFORE, Plaintiff, Ms. Thomas prays for judgment against Defendant on Count II

for a finding that she has been subjected to unlawful retaliation in violation of §1981; for an award

of damages, including interest; for an award of compensatory and punitive damages; for her costs

expended; for her reasonable attorneys’ and expert fees and expenses, and for such other and

further relief the Court deems just and proper.

                    COUNT III-Intentional Infliction of Emotional Distress

        COMES NOW, Plaintiff, and for Count III of the Petition for intentional infliction of

emotional distress states:

        66.     Plaintiff, Ms. Thomas hereby incorporates by reference each and every paragraph

as though it is fully set forth herein.

        67.     Coupled together the behavior of Ms. Shanberg, Ms. Mayer, Ms. Aylor, and Ms.

Stewart as agents of Defendant, H&M, intentionally and or recklessly, as shown in their extreme

and outrageous conduct, actions, and statements to Ms. Thomas, and others, intended to cause Ms.

Thomas extreme emotional distress by restricting Ms. Thomas’s freedom of movement around

H&M, treating Ms. Thomas in an outrageous and offensive manner by acting like Ms. Thomas,

and her friends, were criminals while they were simply tried to purchase clothing, and by forcing




        Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 38 of 41
                                                                                                      Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
Ms. Thomas, and her friends, to prematurely exit the premises unjustifiably when Defendant were

confronted with their discriminatory conduct.

          68.    No reasonable person would behave in the manner the Defendant behaved towards

Plaintiff as their conduct as described herein towards Ms. Thomas could be deemed outrageous,

intolerable, and extreme.

          69.    Defendant’s conduct and actions placed Ms. Thomas in extreme emotional upset

causing anxiety, stress, depression, and embarrassment which resulted in Ms. Thomas seeking

treatment and recovery for other damages.

          WHEREFORE, Plaintiff, Ms. Thomas prays for judgment against Defendant on Count III

of her Petition for Damages, for a finding she has been subjected to intentional infliction of

emotional distress by Defendant; for an award of actual and punitive damages; for her costs

expended; and for such other relief as this Court deems just and proper.

                            COUNT IV-Negligent Hiring or Retention

          COMES NOW, Plaintiff, and for Count IV of the Petition for negligent hiring and retention

states:

          70.    Plaintiff, Ms. Thomas hereby incorporates by reference each and every paragraph

as though it is fully set forth herein.

          71.    H&M had a duty to customers and invitees such as Plaintiff to make the store safe

and available for all to enjoy without fear of offensive, outrageous, and other harmful or

discriminatory treatment by employees or agents such as Ms. Shanberg, Ms. Mayer, Ms. Aylor,

and Ms. Stewart.

          72.    H&M failed in their duty which was the direct and proximate result of the injuries

sustained by Plaintiff.




          Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 39 of 41
                                                                                                            Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
          73.    H&M committed other acts of negligence that are unknown at this time but believed

to be discovered in the discovery process.

          74.    Defendant knew or should have known of Ms. Shanberg offensive or outrageous

conduct and H&M’s negligence in continuing to employ Ms. Shanberg, Ms. Mayer, Ms. Aylor,

and Ms. Stweart despite their reputation for such treatment was the proximate cause of Plaintiff’s

injuries.

          WHEREFORE, Plaintiff, Ms. Thomas prays for judgment against Defendant, H&M on

Count IV of her Petition for Damages, for a finding that H&M was negligent in their hiring or

retention of Ms. Shanberg, Ms. Meyer, Ms. Aylor, and Ms. Stewart; for an award of actual and

punitive damages; for her costs expended; and for such other relief as this Court deems just and

proper.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief and judgment as follows:

i)        Plaintiff is awarded extraordinary and/or equitable relief as permitted by law, equity and

any and all applicable statutory provisions related hereto;

ii)       Plaintiff is awarded all compensatory, restitutionary, and/or remedial relief;

iii)      Plaintiff is awarded pre-judgment interest and post-judgment interest, as well as her

reasonable attorneys' fees, expert witness fees and other costs; and,

iv)       Plaintiff is awarded such other legal and equitable relief as the Court deems appropriate

and just.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby respectfully requests a trial by jury on all the allegations contained in this

Petition that are triable before a jury.




          Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 40 of 41
                                                                   Electronically Filed - Jackson - Kansas City - November 25, 2020 - 01:19 PM
                                  RESPECTFULLY SUBMITTED,

                                  /s/Gerald Gray II
                                  Gerald Gray II, #67476
                                  G. GRAY LAW, LLC
                                  104 WEST 9TH STREET, SUITE 401
                                  KANSAS CITY, MO 64105
                                  (O) 816-888-3145
                                  (F) 816-817-4683
                                  ggraylaw@outlook.com

                                  ATTORNEY FOR PLAINTIFF




Case 4:21-cv-00610-SRB Document 1-1 Filed 08/23/21 Page 41 of 41
